Citation Nr: 0908564
Decision Date: 01/29/09	Archive Date: 03/12/09


DOCKET NO.  07-08 984	)	DATE
	)
	)

On appeal from theDepartment of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly death pension based upon the need for the regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to March 1954.  The appellant seeks an increased rate of pension as the veterans surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellants claim of entitlement to special monthly death pension on the basis of the need for the regular aid and attendance of another person or by reason of being housebound.


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less, nor is she a patient in a nursing home because of mental or physical incapacity.

2.  The appellants conditions do not render her permanently bedridden or so helpless as to be in need of regular aid and attendance.  She is able to walk unaided and independent in self-care and activities of daily living.  She is able to leave her house at her discretion.  She has no physical or mental incapacity requiring regular care or assistance against dangers in her daily environment.

3.  The appellant is not substantially confined to her house or its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly death pension based upon the need of regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351(a)(5), 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.   Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the appellant in August 2006, prior to the initial AOJ decision on her claim for an increased rate of pension.  The Board finds that the content of this notice fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Specifically, she was informed that in order to establish entitlement to aid and attendance benefits, the evidence must demonstrate " you have bilateral vision of 5/200, or less, OR you have concentric contraction of the visual field to 5 degrees or less, OR you are a patient in a nursing home due to mental or physical incapacity, OR you require the aid of another person to perform the personal functions required in everyday living, such as bathing, feeding, dressing yourself, attending to the wants of nature, adjusting prosthetic devices, or protecting yourself from the hazards of your daily environment."  The August 2006 letter also indicated that in order to establish entitlement to housebound status, the evidence must demonstrate that "you are substantially confined to your premises because of permanent disability."

Furthermore, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  She was told it was her responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the appellant submitted evidence in connection with her claim, which indicates she knew of the need to provide VA with information and evidence to support her claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the appellant.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the appellant. Clinical records are in the file for treatment from January 2006 through May 2007.  The appellant was notified in the rating decision and Statement of the Case of what evidence the RO had obtained and considered in rendering its decisions.  VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The appellant was not afforded a VA examination with respect to this claim.  The Board, however, finds that a VA examination is not required in this case, as the appellants treating physician submitted a medical statement in support of the appellants application for aid and attendance in September 2006, describing in detail her current medical status.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Special Monthly Pension

The appellant seeks special monthly pension based upon the need for regular aid and attendance.  Special monthly pension at the aid and attendance rate is payable to a spouse of a veteran when the spouse is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.351(a)(5).  To establish a need for regular aid and attendance, the claimant must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2008).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the claimant is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the claimant is so helpless as to need regular aid and attendance, not constant need.  Determinations that the claimant is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the claimants condition requires the claimant to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The claimant must be unable to perform one of the enumerated disabling conditions, but the claimants condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a claimant is in need of the aid and attendance of another person may be met if he or she is bedridden.  Bedridden is defined as a condition that, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

If the criteria for special monthly pension based on the need for regular aid and attendance are not met, special monthly pension can be awarded if a surviving spouse is permanently housebound by reason of disability.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.351(f) (2008).  A surviving spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinic areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime. 38 U.S.C.A. § 1541(e)(2) (West 2002); 38 C.F.R. § 3.351(f) (2008).

The record reflects that the appellant has been under private medical care for diagnoses of hypertension, coronary artery disease, osteoarthritis, peripheral vascular disease, and a low back disability since May 2005.  The fact that the appellant has been diagnosed with numerous disabilities that compromise her health is demonstrated by the evidence of record and is not in dispute.  However, as discussed by the Board in some detail above, entitlement to a special monthly pension based on the need for regular aid and attendance of another person requires a specific, and significant, level of disability.

It is clear that the appellant is not blind as that term is defined by the provisions of 38 C.F.R. § 3.351 (2008), and she does not so contend.  In a medical statement submitted on behalf of the appellants claim for aid and attendance in September 2006, her physician stated that she was not blind.  Moreover, the appellant has not contended, and the evidence does not indicate, that she is a patient in a nursing home due to mental or physical incapacity.  In the same statement, her physician indicated that she did not require nursing home care.

While the appellants medical conditions (hypertension, osteoarthritis, peripheral vascular disease, and a low back disability) may limit her activities, her activities are not so limited that she requires the regular aid and attendance of another person. In September 2006, the appellant herself indicated that she was able to ambulate without assistance and that she was able to attend her medical appointments without the assistance of another person.  She additionally reported that she was able to cook for herself and to take care of her granddaughter.  In the medical statement submitted on behalf of the appellants claim for aid and attendance in September 2006, her physician confirmed that the appellant was able to walk unaided, to feed herself, and to travel and leave the home without assistance.  In addition, the appellant did not need assistance with bathing or attending to the wants of nature, was able to sit up, and was not confined to her bed.  While in June 2007 her physician reported that he was treating the appellant for more disabilities than he had reported at the time he filled out the statement he submitted in 2006, (where he had listed only hypertension and coronary artery disease as her disabilities) the Board finds that this is of no significance, as in the June 2007 letter he stated that he had been treating the appellant for those disabilities (hypertension, coronary artery disease, osteoarthritis, peripheral vascular disease, and a low back disability) since May 2005.  The fact that he had been treating the appellant for the additional disabilities at the time he filled out the statement on behalf of her claim suggests that those additional disabilities were considered in describing her ability to function independently.  Finally, the Board finds it significant that the physician did not indicate in the June 2007 letter that any of the appellants disabilities had worsened such that she then required the regular aid and attendance of another person.  

The Board has considered the appellants statements that her level of disability is greater than has been accounted for.  However, the evidence as a whole does not suggest that the appellant requires the regular aid and attendance of another person.  The Board considers it significant that the appellant lives alone and is responsible for her own cooking.  These facts negate any suggestion that she is unable to look after herself or see to her own safety.  There is simply no evidence of record indicating that the appellant is unable to keep herself clean and presentable, feed herself, and attend to the wants of nature by herself.  Indeed, the evidence only weighs against such a finding, as the appellant has reported that she is responsible for and able to independently look after her granddaughter.

Additionally, the evidence of record does not suggest that the appellant requires assistance in terms of protecting her from the hazards or dangers incident to her daily environment.  Specifically, there is of record no report of the appellant injuring herself or creating hazardous situations due to cognitive deficits.

Overall, the preponderance of the evidence of record is against finding a factual need for aid and attendance.  While the appellant may occasionally require the assistance of another individual as a result of her disabilities, this is not the type of aid and attendance contemplated in the regulation.  It appears that, with some limitations imposed by her physical ailments, the appellant is able to maintain herself and her household.

The next question is whether the appellant's disabilities entitle her to special monthly pension in the form of housebound benefits.  A surviving spouse may be entitled to this benefit if her disabilities render her "permanently housebound" by reason of disability.  See 38 C.F.R. § 3.351(e) (2008).  The requirements for this benefit are met when the surviving spouse is substantially confined to her home or immediate premises by reason of disability or disabilities that will likely remain throughout the surviving spouse's lifetime.

In this case, there is no evidence that the appellant is housebound, as discussed above.  She is able to leave her house independently and at her discretion.  In short, the evidence does not indicate that the appellant is substantially confined to her home by reason of disability.  The requirements for housebound allowance accordingly have not been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the appellant's claim.  However, the evidence, which fails to suggest that the appellant is housebound or in need of aid and attendance, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As the evidence provides no basis upon which to grant this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Special monthly pension is not warranted.


ORDER

Special monthly pension based upon the need for aid and attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


